DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3 and 18-34 and 159 are pending.
Claim(s) 1-3 and 18-34 and 159 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 07/19/2022.
Claims 1, 18, and 159 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to the claim 159 has overcome the 35 U.S.C. 112(b) rejections of claim 159 as set forth in the previous office action. However, upon further consideration of the amended claims, a new grounds of 35 U.S.C. 112(b) rejections has been introduced.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“A system” in claims 18 and 159.
“a data processing apparatus” in claims 18 and 159.
The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below, in claims 18 and 159:
the generic placeholder “A system” is modified by the functional language “for operating a moveable architectural element” and “operating a furniture item”.
the generic placeholder “a data processing apparatus” is modified by the functional language “programmed to perform operations”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a system” being interpreted to cover the corresponding structure described in the specification paragraph 59: “FIG. 1 shows an example system 10 that includes a moveable architectural element 100 that is moved by a drive element 102 (e.g., a wheel) driven by a motor 104.”
“a data processing apparatus” being interpreted to cover the corresponding structure described in the specification paragraph 120: “The term “data processing apparatus” encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing. The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit). The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. The apparatus and execution environment can realize various different computing model infrastructures, such as web services, distributed computing and grid computing infrastructures.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim limitation(s) that recite(s) sufficient structure(s); therefor this/these limitation(s)/element(s) is/are not interpreted under 35 U.S.C. 112(f):
The limitations/elements that recite sufficient structures are:
“a motor” “a controller” “memory unit” in claims 18 and 159.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 18, and 159 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites in the following limitations:
“A method of operating a moveable architectural element, the method comprising: 
	identifying a desired movement profile of the moveable architectural element along a length of actuation; 
	performing an initial movement of the moveable architectural element along the length of actuation using a motor, the initial movement having the desired movement profile; 
	measuring and storing a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of operation parameter values; 
	upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter to determine a measured operation parameter, wherein the initial movement precedes the subsequent movement; 
	comparing the measured operation parameter to the profile of the operation parameter; 
	if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and 
	updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter.”

There are following informalities:
“performing an initial movement of the moveable architectural element along the length of actuation using a motor, the initial movement having the desired movement profile;”
It’s not clear if “initial movement of the moveable architectural element along the length of actuation” is according to the “desired movement profile” or a random movement.
Applicant’s specification paragraph 67 describes, “the controller 106 can control the motor 104 such that the architectural element 100 moves across the length of actuation 110 having a particular speed profile and acceleration profile. During the initial movement,”
For the examination purpose, the limitation is construed as, “performing an initial movement of the moveable architectural element along the length of actuation using a motor, the initial movement is performed according to  the desired movement profile;”
“measuring and storing a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of operation parameter values;” “upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter to determine a measured operation parameter, wherein the initial movement precedes the subsequent movement;” “comparing the measured operation parameter to the profile of the operation parameter;”
It’s not clear if profile of an operation parameter comprises number of values of operation parameter, then how the profile of operation parameter is measured without acquiring the “number of values” of “operation parameter.”
It’s not clear if “a number of operation parameter values” means “a number of operation parameter” with values, or “a number of” values of that one operation parameter.
It’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters.
Applicant’s specification paragraph 67 and 71 describe, “During the initial movement, an operation parameter can be measured at various locations along the length of actuation so that an operation parameter profile is generated. Any suitable number of measurements can be collected”………. “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” such that during the initial movement, a value of the operation parameter is measured, and then an operation parameter profile is generated, where there are number of measured values that are collected.
Applicant’s specification paragraph 71 and 72 describe, “the operation parameters measured during the initial movement can be stored in a memory accessible by the controller 106.” “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” “separate profiles are stored for each direction of travel.”…… “After the operation parameter profile is collected and stored, the mapping module 202 can include the operation of causing the moveable architectural element 100 to perform a subsequent movement,” such that after the initial movement, after generation of the “profile of an operation parameter,” the subsequent movements are performed.
Applicant’s specification paragraph 72 and 73 describe, “The measurements during the subsequent operation can be at the same or a different resolution than the measurements performed during the initial mapping step. Similarly, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial mapping step. For example, during the initial mapping step, load on the motor may be measured directly, while during the subsequent operation load on the motor is determined via a power efficiency reading. In other cases, load on the motor can be determined via a power efficiency reading during both the initial and subsequent movements.”…. “comparing the measured operation parameter value to an appropriate value on the operation parameter profile. The appropriate value can be a value that corresponds (e.g., same location, same time, etc.) to the measured value.” “If the mapping module 202 determines that a differential between the measured value and the profile value exceeds a predetermined (e.g., preprogrammed) threshold,” such that the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared)
For the examination purpose, the limitation is construed as, “ generating and storing a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of values of the operation parameter;” “upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter, wherein the initial movement precedes the subsequent movement;” “comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;”
“if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” “updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter.”
As described above in b), it’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters. According to the applicant’s specification, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared).
It’s not clear how an operation parameter “value” is replaced with “the measured operation parameter,” because values cannot be replaced by a parameter such that values are replaced by values.
Applicant’s specification paragraph 78 describes, “Updating the profile can include replacing at least one measurement/value in the profile with an updated measurement/value.”
For the examination purpose, the limitation is construed as, “if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter.”

	For the examination purpose, claim 1 is construed as:
“A method of operating a moveable architectural element, the method comprising: 
	identifying a desired movement profile of the moveable architectural element along a length of actuation; 
	performing an initial movement of the moveable architectural element along the length of actuation using a motor, the initial movement is performed according to  the desired movement profile; 
	 generating and storing a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of values of the operation parameter; 
	upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter, wherein the initial movement precedes the subsequent movement; 
	comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter; 
	if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and 
	updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter.”
	Appropriate correction is required.





Claim 18:
	Claim 18 recites in the following limitations:
“A system for operating a moveable architectural element, the system comprising: 
	a motor adapted to move the moveable architectural element along a length of actuation; 
	at least one of a controller and a data processing apparatus, programmed to perform operations comprising: 
	obtaining a desired movement profile of the moveable architectural element along a length of actuation; 
	performing an initial movement of the moveable architectural element along the length of actuation using the motor, the initial movement having the desired movement profile; 
	measuring a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of operation parameter values; 
	upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter to determine a measured operation parameter, wherein the initial movement precedes the subsequent movement; 
	comparing the measured operation parameter to the profile of the operation parameter; 
	if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and 
	updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter; and 
	a memory unit for storing the profile of the operation parameter.”

There are following informalities:
“obtaining a desired movement profile of the moveable architectural element along a length of actuation;”
There is insufficient antecedent basis for the limitation “a length of actuation.”
For the examination purpose, the limitation is construed as, “obtaining a desired movement profile of the moveable architectural element along [[a]] the length of actuation;”
“performing an initial movement of the moveable architectural element along the length of actuation using the motor, the initial movement having the desired movement profile;”
It’s not clear if “initial movement of the moveable architectural element along the length of actuation” is according to the “desired movement profile” or a random movement.
Applicant’s specification paragraph 67 describes, “the controller 106 can control the motor 104 such that the architectural element 100 moves across the length of actuation 110 having a particular speed profile and acceleration profile. During the initial movement,”
For the examination purpose, the limitation is construed as, “performing an initial movement of the moveable architectural element along the length of actuation using the motor, the initial movement is performed according to  the desired movement profile;”

“measuring a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of operation parameter values;” “upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter to determine a measured operation parameter, wherein the initial movement precedes the subsequent movement;” “comparing the measured operation parameter to the profile of the operation parameter;”
It’s not clear if profile of an operation parameter comprises number of values of operation parameter, then how the profile of operation parameter is measured without acquiring the “number of values” of “operation parameter.”
It’s not clear if “a number of operation parameter values” means “a number of operation parameter” with values, or “a number of” values of that one operation parameter.
It’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters.
Applicant’s specification paragraph 67 and 71 describe, “During the initial movement, an operation parameter can be measured at various locations along the length of actuation so that an operation parameter profile is generated. Any suitable number of measurements can be collected”………. “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” such that during the initial movement, a value of the operation parameter is measured, and then an operation parameter profile is generated, where there are number of measured values that are collected.
Applicant’s specification paragraph 71 and 72 describe, “the operation parameters measured during the initial movement can be stored in a memory accessible by the controller 106.” “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” “separate profiles are stored for each direction of travel.”…… “After the operation parameter profile is collected and stored, the mapping module 202 can include the operation of causing the moveable architectural element 100 to perform a subsequent movement,” such that after the initial movement, after generation of the “profile of an operation parameter,” the subsequent movements are performed.
Applicant’s specification paragraph 72 and 73 describe, “The measurements during the subsequent operation can be at the same or a different resolution than the measurements performed during the initial mapping step. Similarly, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial mapping step. For example, during the initial mapping step, load on the motor may be measured directly, while during the subsequent operation load on the motor is determined via a power efficiency reading. In other cases, load on the motor can be determined via a power efficiency reading during both the initial and subsequent movements.”…. “comparing the measured operation parameter value to an appropriate value on the operation parameter profile. The appropriate value can be a value that corresponds (e.g., same location, same time, etc.) to the measured value.” “If the mapping module 202 determines that a differential between the measured value and the profile value exceeds a predetermined (e.g., preprogrammed) threshold,” such that the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared)
For the examination purpose, the limitation is construed as, “ generating a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of values of the operation parameter ;” “upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter, wherein the initial movement precedes the subsequent movement;” “comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;”
“if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” “updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter;”
As described above in b), it’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters. According to the applicant’s specification, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared).
It’s not clear how an operation parameter “value” is replaced with “the measured operation parameter,” because values cannot be replaced by a parameter such that values are replaced by values.
Applicant’s specification paragraph 78 describes, “Updating the profile can include replacing at least one measurement/value in the profile with an updated measurement/value.”
For the examination purpose, the limitation is construed as, “if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter;”

	For the examination purpose, claim 18 is construed as:
“A system for operating a moveable architectural element, the system comprising: 
	a motor adapted to move the moveable architectural element along a length of actuation; 
	at least one of a controller and a data processing apparatus, programmed to perform operations comprising: 
	obtaining a desired movement profile of the moveable architectural element along [[a]] the length of actuation; 
	performing an initial movement of the moveable architectural element along the length of actuation using the motor, the initial movement is performed according to  the desired movement profile; 
	 generating a profile of an operation parameter during the initial movement, wherein the profile of the operation parameter comprises a number of values of the operation parameter ; 
	upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter, wherein the initial movement precedes the subsequent movement; 
	comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter; 
	if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and 
	updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter; and 
	a memory unit for storing the profile of the operation parameter.”

	Appropriate correction is required.

Claim 159:
	Claim 159 recites in the following limitations:
	“A system for operating a furniture item to reconfigure a room, the system comprising: 
	a motor adapted to move the furniture item along a surface of the room; 
	at least one of a controller and a data processing apparatus, programmed to perform operations comprising: 
	obtaining a desired movement profile of the furniture item along a room surface; 
	performing an initial movement of the furniture item along the room surface using the motor, the initial movement having the desired movement profile and moving the furniture item from a first location to a second location in the room; 
	measuring a profile of an operation parameter, wherein the profile of the operation parameter comprises a number of operation parameter values; 
	upon performing a subsequent movement of the furniture item, measuring an indicator of the operation parameter to determine a measured operation parameter;
	IPTS/ 117584891.3Application No. 16/626,4556 Docket No.: ORN-002UScomparing the measured operation parameter to the profile of the operation parameter;
	if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the furniture item; and 
	updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter; and 
	a memory unit for storing the profile of the operation parameter.”

There are following informalities:
 “A system for operating a furniture item to reconfigure a room, the system comprising:”
It’s not clear how the room can be reconfigured by operating a furniture without any movement.
For the examination purpose, the limitation is construed as, “A system for operating a furniture item to move within a room to reconfigure [[a]] the room, the system comprising:”
“obtaining a desired movement profile of the furniture item along a room surface;”
There is insufficient antecedent basis for the limitation “a room surface”.
For the examination purpose, the limitation is construed as, “obtaining a desired movement profile of the furniture item along [[a]] the surface of the room ;”
“performing an initial movement of the furniture item along the room surface using the motor, the initial movement having the desired movement profile and moving the furniture item from a first location to a location in the room;”
There is insufficient antecedent basis for the limitation “the room surface”.
It’s not clear if “moving the furniture item from a first location to a location in the room” is according to the “desired movement profile” or a random movement.
Applicant’s specification paragraph 67 describes, “the controller 106 can control the motor 104 such that the architectural element 100 moves across the length of actuation 110 having a particular speed profile and acceleration profile. During the initial movement,”
For the examination purpose, the limitation is construed as, “performing an initial movement of the furniture item along the surface of the room  using the motor, the initial movement is performed to move the furniture item from a first location to a second location in the room according to  the desired movement profile ;”
“measuring a profile of an operation parameter, wherein the profile of the operation parameter comprises a number of operation parameter values;” “upon performing a subsequent movement of the furniture item, measuring an indicator of the operation parameter to determine a measured operation parameter;” “comparing the measured operation parameter to the profile of the operation parameter;”
It’s not clear if profile of an operation parameter comprises number of values of operation parameter, then how the profile of operation parameter is measured without acquiring the “number of values” of “operation parameter.”
It’s not clear if “a number of operation parameter values” for generating the “profile of an operation parameter” are collected during any movement of the element, or subsequent movement of the element, or initial movement of the element.
It’s not clear if “a number of operation parameter values” means “a number of operation parameter” with values, or “a number of” values of that one operation parameter.
It’s not clear if subsequent movements are performed after the initial movement, or at any time during the operation such that before or after the initial movement. Claim doesn’t describe that the “operations” performed by the controller and the data processing apparatus are performed sequentially (i.e.; operations occur “in order” such that one operation has to occur before the next operation “in order” occurs).
It’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters.
Applicant’s specification paragraph 67 and 71 describe, “During the initial movement, an operation parameter can be measured at various locations along the length of actuation so that an operation parameter profile is generated. Any suitable number of measurements can be collected”………. “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” such that during the initial movement, a value of the operation parameter is measured, and then an operation parameter profile is generated, where there are number of measured values that are collected.
Applicant’s specification paragraph 71 and 72 describe, “the operation parameters measured during the initial movement can be stored in a memory accessible by the controller 106.” “the operation parameter profile can be based on the measurements collected during only the initial movement, or it can be based on multiple initial “profile generating” movements.” “separate profiles are stored for each direction of travel.”…… “After the operation parameter profile is collected and stored, the mapping module 202 can include the operation of causing the moveable architectural element 100 to perform a subsequent movement,” such that after the initial movement, after generation of the “profile of an operation parameter,” the subsequent movements are performed.
Applicant’s specification paragraph 72 and 73 describe, “The measurements during the subsequent operation can be at the same or a different resolution than the measurements performed during the initial mapping step. Similarly, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial mapping step. For example, during the initial mapping step, load on the motor may be measured directly, while during the subsequent operation load on the motor is determined via a power efficiency reading. In other cases, load on the motor can be determined via a power efficiency reading during both the initial and subsequent movements.”…. “comparing the measured operation parameter value to an appropriate value on the operation parameter profile. The appropriate value can be a value that corresponds (e.g., same location, same time, etc.) to the measured value.” “If the mapping module 202 determines that a differential between the measured value and the profile value exceeds a predetermined (e.g., preprogrammed) threshold,” such that the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared)
For the examination purpose, the limitation is construed as, “ generating a profile of an operation parameter, wherein the profile of the operation parameter comprises a number of values of the operation parameter  that are collected during the initial movement;” “upon performing a subsequent movement after the initial movement of the furniture item, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter;” “comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;”
“if a differential between the measured operation parameter and the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the furniture item” “updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter;”
As described above in d), it’s not clear what are the differences between “measured operation parameter” and “measuring a profile of an operation parameter” where “profile of the operation parameter comprises a number of operation parameter values.” It’s unclear if the “measured operation parameter” and “operation parameter values” in “a profile of an operation parameter” are the same values or different values, or are the same measured parameters or different measured parameters. According to the applicant’s specification, the measurements during subsequent operation can be of the same value or a different value than the measurements performed during the initial movement and the measured value is compared with corresponding/appropriate value of the operation parameter profile (i.e.; values are compared).
It’s not clear how an operation parameter “value” is replaced with “the measured operation parameter,” because values cannot be replaced by a parameter such that values are replaced by values.
Applicant’s specification paragraph 78 describes, “Updating the profile can include replacing at least one measurement/value in the profile with an updated measurement/value.”
For the examination purpose, the limitation is construed as, “if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the furniture item” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter;”

	For the examination purpose, claim 159 is construed as:
“A system for operating a furniture item to move within a room to reconfigure [[a]] the room, the system comprising: 
	a motor adapted to move the furniture item along a surface of the room; 
	at least one of a controller and a data processing apparatus, programmed to perform operations comprising: 
	obtaining a desired movement profile of the furniture item along [[a]] the surface of the room ; 
	performing an initial movement of the furniture item along the surface of the room  using the motor, the initial movement is performed to move the furniture item from a first location to a second location in the room according to  the desired movement profile ; 
	 generating a profile of an operation parameter, wherein the profile of the operation parameter comprises a number of values of the operation parameter  that are collected during the initial movement;
	upon performing a subsequent movement after the initial movement of the furniture item, measuring an indicator of the operation parameter and determining  a measured operation parameter based on the indicator of the operation parameter;
	comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;
	if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the furniture item; and 
	updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter  in the profile of the operation parameter with the corresponding value of the measured operation parameter; and
	a memory unit for storing the profile of the operation parameter.”	
	Appropriate correction is required.

Claims 2-3:
	Based on their dependencies in claim 1, claims 2-3 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19-34:
	Based on their dependencies in claim 18, claims 19-34 also include same deficiencies as claim 18; therefore, for the same reasons as described above in claim 18, claims 19-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 18-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US20040207354A1) [hereinafter Kaplan], and further in view of Castaneda et al. (US20160289056A1) [hereinafter Castaneda] and Haab et al. (US20130276373A1) [hereinafter Haab], and Okada et al. (US20150090507A1) [hereinafter Okada].
Claim 1 (amended):
	Regarding claim 1, Kaplan discloses, “A method of operating a moveable architectural element, the method comprising:” [See the method of moving an element using motor: “The method causes the motor to move the arm at a velocity that is a function of the arm maximum velocity.” (¶10)… “FIG. 1 schematically shows a robot 10 that may be used with illustrative embodiments of the invention. The robot 10 includes, among other things, a main body 12 having a base 14, and a hinged arm 16 capable of moving in up to three dimensions. The hinged arm 16 terminates at a mounting and rotating surface 18 that couples with an end of arm tool (not shown).” (¶23)];
	“identifying a desired movement profile of the moveable architectural element along a length of actuation;” [See identifying desired movement profile (e.g.; input parameters including movement information) of the movable element along a length of actuation (e.g.; along a length traveled using the command including the input parameters): “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)… “the arm 16 may make a first (downward) move to grab a part, a second (upward) move, a third (lateral) move to move the part to a laterally spaced location, and a fourth (downward) move to place the part in another location.” (24)];
	“performing an initial movement of the moveable architectural element along the length of actuation using a motor, the initial movement is performed according to the desired movement profile;” [See based on the control command (e.g.; desired movement profile), an initial movement is performed along the length of the actuation (e.g.; initial movement at step 702 in figure 7), where the system moves the element along a length of the actuation of the motor: “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)… “The process continues to step 702, in which the motor 22 is controlled to operate at the currently set velocity for one complete cycle.” “For each individual move, this currently set velocity may be” “the initial velocity entered by the operator (e.g., if it is the first cycle).” (¶53)];
	“generating” “a profile of an operation parameter;” “wherein the profile of the operation parameter comprises a number of values of the operation parameter” [See an operation parameter profile is measured/generated (e.g.; motor performance information such as feedback speed, velocity, position information, motion profile etc.) that includes values of the operation parameter: “feedback module 26 substantially continuously forwards motor performance information back to the trajectory generator 24.” (¶27)… “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)];
	“upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter to determine a measured operation parameter a measured operation parameter based on the indicator of the operation parameter;” [See upon performing subsequent movements (e.g.; multiple moves during a single cycle), the system measures (e.g.; feedback after completing multiple movements) an indicator of the operation parameter to determine operation parameter (e.g.; measuring performance profile to measure information such as feedback speed, velocity, position information, motion profile etc.): “the robotic arm 16 may make multiple moves during a single cycle.” “the arm 16 may make a first (downward) move to grab a part, a second (upward) move, a third (lateral) move to move the part to a laterally spaced location, and a fourth (downward) move to place the part in another location.” (¶24)… “the trajectory generator 24 keeps track of operating parameters by monitoring motor performance via a feedback module 26 (e.g., an encoder).” (¶26)… “feedback module 26 substantially continuously forwards motor performance information back to the trajectory generator 24.” (¶27)… “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)];
	“comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;” [See comparing the measured parameter to a profile of operation parameter (e.g.; comparing values of actual location of the arm 16 and the intended location values): “The process thus continues to step 302, in which the clamp controller 32 monitors both the torque compensation module 30 to receive torque information, and the feedback module 26 to receive following error information.” “the following error is a measure of the difference between the actual location of the arm 16 and the intended location of the arm 16 at a specific time.” (¶37)];
	“adjusting the subsequent movement of the moveable architectural element” [See the subsequent movement is adjusted: “the velocity and torque compensation modules 28 and 30 make appropriate adjustments that drive the motor 22 toward the intended performance. For example, if the motor 22 is operating at a velocity that is slower than that intended by the trajectory generator 24, then the trajectory generator 24 forwards a command (requesting more velocity) to the velocity compensation module 28. The velocity compensation module 28, together with the torque compensation module 30, responsively cause the motor 22 to run faster. To that end, the torque compensation module 30 may deliver more current to the motor 22.” (¶37)], but doesn’t explicitly disclose, “generating and storing a profile of an operation parameter during the initial movement;” “wherein the initial movement precedes the subsequent movement;” “if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter.”
	However, Castaneda discloses, “storing a profile of an operation parameter;” [See storing the operation parameter profile (e.g.; storing the current values as operation parameter profile): “storing current-related values in the example memory structure of FIG. 4. In step 502, the instantaneous current values for one or more of the functional systems of the vehicle are sensed and are used, in step 504, to calculate an instantaneous value of the current 212 being provided by the energy storage system 15 of the vehicle 10.” (¶47)… “the number of sampled current values that would need to be stored to provide such historical information” (¶38)… “memory circuitry can be arranged that can store various amounts of historical information about current drawn from an energy storage system 15 of the vehicle 10.” (¶39)];
	“if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element;” [See if the difference between the value of measured operation parameter and the values of operation parameter in the profile exceed predetermined threshold (e.g.; deviation such as exceeding a current profile), the system adjusts the subsequent movement of the element (e.g.; movement speed): “the speed with which the movable assembly 47 can be raised or lowered can be governed when the current 212 drawn from the energy storage system 15 exceeds one or more thresholds.” “the third column can correspond to when the calculated 1 minute RMS value exceeds a predetermined threshold value,” (¶57)… “The VCM 226 would determine if any of the calculated RMS averages exceed their respective threshold. If for example, all three thresholds are being exceeded at the present time, then the VCM 226 selects the minimum value in the center row, which is “3” in the above exemplary table. The VCM 226 uses the value “3” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered. Alternatively, if only the calculated 1—minute RMS average exceeds its respective threshold, then the second and third columns of the center row are utilized to determine that the minimum value is “5” from the above exemplary table. In this alternative example, the VCM 226 uses the value “5” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered.” (¶59)], but doesn’t explicitly disclose, “generating and storing a profile of an operation parameter during the initial movement;” “wherein the initial movement precedes the subsequent movement;” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter.”
	However, Haab discloses, “generating and storing a profile of an operation parameter during the initial movement;” [See generating and storing (e.g.; collecting and storing in memory for later use) a profile of operation (e.g.; reference values obtained from the initial run) during an initial movement (e.g.; self-learning during the initial run): “changes of the acting load and/or at least parts of the profile of the acting load are captured and analysed and therefrom reference values for a self-learning control system are determined, with which the at least one drive motor is controlled depending on the initially determined status data and depending on the currently captured actual data.” (¶21)… “initialising and controlling learning drives, collecting data and determining information that is required for the later operation of the system with foldable elements. By the execution of learning drives,” (¶28)… “the control unit executes, initialised automatically or manually, a learning drive and stores data obtained thereby in a buffered memory” (¶23)];
	“wherein the initial movement precedes the subsequent movement;” [See in the initial run reference values obtained and then subsequent runs are performed after the initial run (e.g.; performing later subsequent operation): “changes of the acting load and/or at least parts of the profile of the acting load are captured and analysed and therefrom reference values for a self-learning control system are determined, with which the at least one drive motor is controlled depending on the initially determined status data and depending on the currently captured actual data.” (¶21)… “initialising and controlling learning drives, collecting data and determining information that is required for the later operation of the system with foldable elements. By the execution of learning drives,” (¶28)… “the control unit executes, initialised automatically or manually, a learning drive and stores data obtained thereby in a buffered memory” (¶23)], but doesn’t explicitly disclose, “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter.”
	However, Okada discloses, “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter.” [See operation parameter profile is updated such that parameter values in the profile are replaced by measured values (e.g.; initial profile Vlim is as a function of angle such that profile Vlim values of angles are updated based on measured values of angles such that an angular velocity about a z-axis (hereinafter, referred to as “a yaw rate”) ω with respect to a center of rotation of the forklift 600 does not exceed a threshold value ω0): “speed limit curve Vlim(δr) is defined as a function of the turning angle δr of the forklift such that an angular velocity about a z-axis (hereinafter, referred to as “a yaw rate”) ω with respect to a center of rotation of the forklift 600 does not exceed a threshold value ω0.” (¶70)… “The threshold value may be determined according to the turning angle. In more detail, the threshold value may increase as the absolute value of the turning angle increases. On the contrary, the threshold value may decrease as the absolute value of the turning angle increases.” (¶44)… “The turning angle sensor 222 detects the turning angle δr shown in FIG. 3. The speed sensor 220 detects speeds nl(Vl) and nr(Vr) of the respective left and right traveling motors M1L and M1R.” (¶68)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing operation parameter profile and combined the capability of adjusting movement of the element if the difference between the measured and desired parameter exceeds a threshold taught by Castaneda, and combined the capability of generating and storing profile of an operation during an initial run and then performing subsequent run after the initial run taught by Haab and combined the capability of updating parameter profile such that updating the values of the parameter of the profile with measure values taught by Okada with the method of moving a movable element taught by Kaplan as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination in order to have the advantage of accomplish a desired task automatically by adjusting the performance of the element as desired by the user [Castaneda: “Each of the different performance based limits for a task may limit different amounts of power utilized and, thus, draw different amounts of current to accomplish a desired task at a user-specified, or automatically programmed, operating level.” (¶31)], and in order to perform subsequent control of the system using the optimized profiles  [Haab: “With optimised acceleration profiles and breaking profiles it is possible to control the system with foldable elements efficiently and to avoid disturbing noises.” (¶98)], and in order to optimize the movement of the element by stabilizing the behavior of the movable element [Okada: “to stabilize behavior of a vehicle body” (¶25)].

Claim 2:
	Regarding claim 2, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 1.
Kaplan further discloses, “wherein the desired movement profile comprises at least one of a speed profile and an acceleration profile.” [Examiner notes that claim requires only one of a speed profile or an acceleration profile. See the desired movement profile (e.g.; movement information) include speed profile an acceleration profile: “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)].




Claim 3:
	Regarding claim 3, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 1.
Kaplan further discloses, “wherein the desired movement profile is based on a desired motor parameter profile.” [See the desired movement profile is based on motor parameter profile (e.g.; motor speed, acceleration, maximum following error etc.): “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)].

Claim 18 (amended):
	Regarding claim 18, Kaplan discloses, “A system for operating a moveable architectural element, the system comprising: a motor adapted to move the moveable architectural element along a length of actuation;” [See the system for moving/operating an element using motor along a length of actuation (e.g.; along a length the element travels after actuation of the motor): “the velocity control system 20 includes a conventional servo motor 22 that physically moves the robotic arm 16, and a plurality of control modules that control motor performance.” (¶26)… “FIG. 1 schematically shows a robot 10 that may be used with illustrative embodiments of the invention. The robot 10 includes, among other things, a main body 12 having a base 14, and a hinged arm 16 capable of moving in up to three dimensions. The hinged arm 16 terminates at a mounting and rotating surface 18 that couples with an end of arm tool (not shown).” (¶23)];
	“at least one of a controller and a data processing apparatus, programmed to perform operations comprising:” [See the controller and data processing apparatus performs operations: “a controller operatively coupled with the information input. The controller is capable of determining the arm maximum velocity from the motor performance information. The controller also is capable of causing the motor to move the arm at the arm maximum velocity.” (¶6)… “the computer 38 includes a central processing unit (CPU) having a conventional microprocessor, random access memory (RAM) for temporary information storage, and read only memory (ROM) for permanent storage of read only information.” (¶62)];
	“obtaining a desired movement profile of the moveable architectural element along the length of actuation;” [See identifying desired movement profile (e.g.; input parameters including movement information) of the movable element along a length of actuation (e.g.; along a length traveled using the command including the input parameters): “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)… “the arm 16 may make a first (downward) move to grab a part, a second (upward) move, a third (lateral) move to move the part to a laterally spaced location, and a fourth (downward) move to place the part in another location.” (24)];
	“performing an initial movement of the moveable architectural element along the length of actuation using the motor, the initial movement is performed according to the desired movement profile;” [See based on the control command, an initial movement is performed along the length of the actuation (e.g.; initial movement at step 702 in figure 7), where the system moves the element along a length of the actuation of the motor: “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)… “The process continues to step 702, in which the motor 22 is controlled to operate at the currently set velocity for one complete cycle.” “For each individual move, this currently set velocity may be” “the initial velocity entered by the operator (e.g., if it is the first cycle).” (¶53)];
	“generating a profile of an operation parameter;” “wherein the profile of the operation parameter comprises a number of values of the operation parameter” [See an operation parameter profile is measured/generated (e.g.; motor performance information such as feedback speed, velocity, position information, motion profile etc.) that includes values of the operation parameter: “feedback module 26 substantially continuously forwards motor performance information back to the trajectory generator 24.” (¶27)… “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)];
	“upon performing a subsequent movement of the moveable architectural element, measuring an indicator of the operation parameter and determining a measured operation parameter based on the indicator of the operation parameter, wherein the initial movement precedes the subsequent movement” [See upon performing subsequent movements (e.g.; multiple moves during a single cycle), the system measures (e.g.; feedback after completing multiple movements) an indicator of the operation parameter to determine operation parameter (e.g.; measuring performance profile to measure information such as feedback speed, velocity, position information, motion profile etc.): “the robotic arm 16 may make multiple moves during a single cycle.” “the arm 16 may make a first (downward) move to grab a part, a second (upward) move, a third (lateral) move to move the part to a laterally spaced location, and a fourth (downward) move to place the part in another location.” (¶24)… “the trajectory generator 24 keeps track of operating parameters by monitoring motor performance via a feedback module 26 (e.g., an encoder).” (¶26)… “feedback module 26 substantially continuously forwards motor performance information back to the trajectory generator 24.” (¶27)… “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)];
	“comparing a value of the measured operation parameter to a corresponding value of the number of values of the operation parameter in the profile of the operation parameter;” [See comparing the measured parameter to a profile of operation parameter (e.g.; comparing values of actual location of the arm 16 and the intended location values): “The process thus continues to step 302, in which the clamp controller 32 monitors both the torque compensation module 30 to receive torque information, and the feedback module 26 to receive following error information.” “the following error is a measure of the difference between the actual location of the arm 16 and the intended location of the arm 16 at a specific time.” (¶37)];
	“adjusting the subsequent movement of the moveable architectural element” [See the subsequent movement is adjusted: “the velocity and torque compensation modules 28 and 30 make appropriate adjustments that drive the motor 22 toward the intended performance. For example, if the motor 22 is operating at a velocity that is slower than that intended by the trajectory generator 24, then the trajectory generator 24 forwards a command (requesting more velocity) to the velocity compensation module 28. The velocity compensation module 28, together with the torque compensation module 30, responsively cause the motor 22 to run faster. To that end, the torque compensation module 30 may deliver more current to the motor 22.” (¶37)], but doesn’t explicitly disclose, “generating a profile of an operation parameter during the initial movement;” “wherein the initial movement precedes the subsequent movement;” “if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter; and” “a memory unit for storing the profile of the operation parameter.”
	However, Castaneda discloses, “a memory unit for storing the profile of the operation parameter” [See storing the operation parameter profile (e.g.; storing the current values as operation parameter profile): “storing current-related values in the example memory structure of FIG. 4. In step 502, the instantaneous current values for one or more of the functional systems of the vehicle are sensed and are used, in step 504, to calculate an instantaneous value of the current 212 being provided by the energy storage system 15 of the vehicle 10.” (¶47)… “the number of sampled current values that would need to be stored to provide such historical information” (¶38)… “memory circuitry can be arranged that can store various amounts of historical information about current drawn from an energy storage system 15 of the vehicle 10.” (¶39)];
	“if a differential between the value of the measured operation parameter and the corresponding value of the operation parameter in the profile of the operation parameter exceeds a predetermined threshold, adjusting the subsequent movement of the moveable architectural element; and” [See if the difference between the value of measured operation parameter and the values of operation parameter in the profile exceed predetermined threshold (e.g.; deviation such as exceeding a current profile), the system adjusts the subsequent movement of the element (e.g.; movement speed): “the speed with which the movable assembly 47 can be raised or lowered can be governed when the current 212 drawn from the energy storage system 15 exceeds one or more thresholds.” “the third column can correspond to when the calculated 1 minute RMS value exceeds a predetermined threshold value,” (¶57)… “The VCM 226 would determine if any of the calculated RMS averages exceed their respective threshold. If for example, all three thresholds are being exceeded at the present time, then the VCM 226 selects the minimum value in the center row, which is “3” in the above exemplary table. The VCM 226 uses the value “3” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered. Alternatively, if only the calculated 1—minute RMS average exceeds its respective threshold, then the second and third columns of the center row are utilized to determine that the minimum value is “5” from the above exemplary table. In this alternative example, the VCM 226 uses the value “5” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered.” (¶59)], but doesn’t explicitly disclose, “generating a profile of an operation parameter during the initial movement;” “wherein the initial movement precedes the subsequent movement;” “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter;”
	However, Haab discloses, “generating a profile of an operation parameter during the initial movement;” [See measuring a profile of operation (e.g.; reference values obtained from the initial run) during an initial movement (e.g.; self-learning during the initial run): “changes of the acting load and/or at least parts of the profile of the acting load are captured and analysed and therefrom reference values for a self-learning control system are determined, with which the at least one drive motor is controlled depending on the initially determined status data and depending on the currently captured actual data.” (¶21)… “initialising and controlling learning drives, collecting data and determining information that is required for the later operation of the system with foldable elements. By the execution of learning drives,” (¶28)… “the control unit executes, initialised automatically or manually, a learning drive and stores data obtained thereby in a buffered memory” (¶23)];
	“wherein the initial movement precedes the subsequent movement;” [See in the initial run reference values obtained and then subsequent runs are performed after the initial run (e.g.; performing later subsequent operation): “changes of the acting load and/or at least parts of the profile of the acting load are captured and analysed and therefrom reference values for a self-learning control system are determined, with which the at least one drive motor is controlled depending on the initially determined status data and depending on the currently captured actual data.” (¶21)… “initialising and controlling learning drives, collecting data and determining information that is required for the later operation of the system with foldable elements. By the execution of learning drives,” (¶28)… “the control unit executes, initialised automatically or manually, a learning drive and stores data obtained thereby in a buffered memory” (¶23)], but doesn’t explicitly disclose, “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter;”
	However, Okada discloses, “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter;” [See operation parameter profile is updated such that parameter values in the profile are replaced by measured values (e.g.; initial profile Vlim is as a function of angle such that profile Vlim values of angles are updated based on measured values of angles such that an angular velocity about a z-axis (hereinafter, referred to as “a yaw rate”) ω with respect to a center of rotation of the forklift 600 does not exceed a threshold value ω0): “speed limit curve Vlim(δr) is defined as a function of the turning angle δr of the forklift such that an angular velocity about a z-axis (hereinafter, referred to as “a yaw rate”) ω with respect to a center of rotation of the forklift 600 does not exceed a threshold value ω0.” (¶70)… “The threshold value may be determined according to the turning angle. In more detail, the threshold value may increase as the absolute value of the turning angle increases. On the contrary, the threshold value may decrease as the absolute value of the turning angle increases.” (¶44)… “The turning angle sensor 222 detects the turning angle δr shown in FIG. 3. The speed sensor 220 detects speeds nl(Vl) and nr(Vr) of the respective left and right traveling motors M1L and M1R.” (¶68)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing operation parameter profile and combined the capability of adjusting movement of the element if the difference between the measured and desired parameter exceeds a threshold taught by Castaneda, and combined the capability of measuring profile of an operation during an initial run and then performing subsequent run after the initial run taught by Haab and combined the capability of updating parameter profile such that updating the values of the parameter of the profile with measure values taught by Okada with the system taught by Kaplan as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination in order to have the advantage of accomplish a desired task automatically by adjusting the performance of the element as desired by the user [Castaneda: “Each of the different performance based limits for a task may limit different amounts of power utilized and, thus, draw different amounts of current to accomplish a desired task at a user-specified, or automatically programmed, operating level.” (¶31)], and in order to perform subsequent control of the system using the optimized profiles  [Haab: “With optimised acceleration profiles and breaking profiles it is possible to control the system with foldable elements efficiently and to avoid disturbing noises.” (¶98)], , and in order to optimize the movement of the element by stabilizing the behavior of the movable element [Okada: “to stabilize behavior of a vehicle body,” (¶25)].

Claim 19:
	Regarding claim 19, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “the desired movement profile comprises at least one of a speed profile and an acceleration profile.” [Examiner notes that claim requires only one of a speed profile or an acceleration profile. See the desired movement profile (e.g.; movement information) include speed profile an acceleration profile: “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)].

Claim 20:
	Regarding claim 20, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “the desired movement profile is based on a desired motor parameter profile.” [See the desired movement profile is based on motor parameter profile (e.g.; motor speed, acceleration, maximum following error etc.): “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)].

Claim 21:
	Regarding claim 21, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claims 18 and 20.
Kaplan further discloses, “wherein the desired motor parameter profile comprises at least one of a load profile, a speed profile, a voltage profile, a current profile, and a pulse width modulation profile.” [Examiner notes that claim requires only one of a load profile, a speed profile, a voltage profile, a current profile, and a pulse width modulation profile. See the desired motor parameter profile include one of speed/velocity and load profile (e.g.; incremental velocity amount for increasing the velocity) etc.: “after the input parameters are entered, the process begins at step 700” (¶51)… “input parameters may include, among other things, starting velocity, acceleration data, a maximum following error, and an incremental velocity amount for increasing the velocity.” (¶52)].

Claim 22:
	Regarding claim 22, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “wherein the operation parameter comprises at least one of a load on the motor, a speed of the motor, a voltage delivered to the motor, a current delivered to the motor, and a pulse width modulation delivered to the motor.” [Examiner notes that claim requires only one of a load on the motor, a speed of the motor, a voltage delivered to the motor, a current delivered to the motor, and a pulse width modulation delivered to the motor. See the operation parameter include one of speed/velocity: “the trajectory generator 24 keeps track of operating parameters by monitoring motor performance via a feedback module 26 (e.g., an encoder).” “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)].




Claim 23:
	Regarding claim 23, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claims 18 and 22.
Kaplan further discloses, “wherein the operation parameter comprises the load on the motor and wherein the load on the motor is measured as an alignment angle value.” [Examiner notes that: Claim 23 depends from claim 22. And as noted above in claim 22, claim 22 requires only one of a load on the motor, a speed of the motor, a voltage delivered to the motor, a current delivered to the motor, and a pulse width modulation delivered to the motor, and since Kaplan teaches operation parameter comprises speed/velocity of the motor, the teaching of Kaplan satisfies all the claim limitations and operation parameter comprising load on the motor is not required.
  See the operation parameter include one of speed/velocity: “the trajectory generator 24 keeps track of operating parameters by monitoring motor performance via a feedback module 26 (e.g., an encoder).” “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)].

Claim 24:
	Regarding claim 24, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “wherein the indicator of the operation parameter is the same as the measured operation parameter.” [See the indication of operation parameter is a measured operation parameter such as measured feedback speed/velocity: “the trajectory generator 24 keeps track of operating parameters by monitoring motor performance via a feedback module 26 (e.g., an encoder).” “motor performance includes arm position information (i.e., the location of the arm within a specific move).” “motor performance information includes velocity information and/or the motor/arm motion profile.” (¶26)].

Claim 25:
	Regarding claim 25, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18, Kaplan doesn’t explicitly disclose, “wherein the indicator of the operation parameter is different than the measured operation parameter.”
However, Castaneda discloses, “wherein the indicator of the operation parameter is different than the measured operation parameter.” [See if the indicator parameter (e.g.; current value) is different than measured parameter (e.g.; movement speed): “the speed with which the movable assembly 47 can be raised or lowered can be governed when the current 212 drawn from the energy storage system 15 exceeds one or more thresholds.” “the third column can correspond to when the calculated 1 minute RMS value exceeds a predetermined threshold value,” (¶57)… “The VCM 226 would determine if any of the calculated RMS averages exceed their respective threshold. If for example, all three thresholds are being exceeded at the present time, then the VCM 226 selects the minimum value in the center row, which is “3” in the above exemplary table. The VCM 226 uses the value “3” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered. Alternatively, if only the calculated 1—minute RMS average exceeds its respective threshold, then the second and third columns of the center row are utilized to determine that the minimum value is “5” from the above exemplary table. In this alternative example, the VCM 226 uses the value “5” as a limit for the maximum speed that the movable assembly 47 can be raised or lowered.” (¶59)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Castaneda with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.

Claim 26:
	Regarding claim 26, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “wherein adjusting the subsequent movement of the moveable architectural element comprises at least one of stopping the subsequent movement, reducing a speed of the subsequent movement, and reversing a direction of the subsequent movement.” [Examiner notes that claim requires only one of stopping the subsequent movement, reducing a speed of the subsequent movement, and reversing a direction of the subsequent movement
See the subsequent movement is adjusted by reducing a speed of the subsequent movement: “reduce the velocity to ensure that the arm 16 does not move too rapidly. For example, after it determines the maximum velocity, the relevant controller may reduce the actual velocity by some function, such as by a percentage or absolute amount.” (¶42)].

Claim 27:
	Regarding claim 27, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18, Kaplan doesn’t explicitly disclose, “wherein the moveable architectural element comprises a wall.”
	However, Haab discloses, “wherein the moveable architectural element comprises a wall.” [See the movable element comprises wall: “As required, the guide bodies can be mounted on both sides or on one or the other side of the rotor channel. This embodiment allows to turning foldable element to the one or the other side and to secure the wall element against movements in the one or the other direction or in both directions.” (¶43)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Haab with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.



Claim 28:
	Regarding claim 28, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18, but Kaplan does not explicitly disclose, “wherein the moveable architectural element comprises a furniture item.”
	However, Haab discloses, “wherein the moveable architectural element comprises a furniture item.” [See system for operating a furniture item (e.g.; foldable element) to reconfigure a room (e.g.; changing room configuration): “Systems with foldable elements can be equipped with foldable elements in any number and with any dimensions. The system with foldable elements can be attached to the one or the other side of an opening that needs closing and can therefore be closed or opened in the one or the other direction.” (¶24)… “With the inventive method the system with foldable elements can automatically be programmed independently of the chosen configuration.” (¶25)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Haab with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.




Claim 29:
	Regarding claim 29, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18, Kaplan doesn’t explicitly disclose, “wherein the motor comprises at least one of an electric DC motor and a stepper motor.”
However, Castaneda discloses, “wherein the motor comprises at least one of an electric DC motor and a stepper motor.” [See the motor is a DC motor driven by dc current: “The current IBATT 212 being provided by, or drawn from, the energy storage system 15 can be sampled at 10's or even 100's of samples per second to provide a plurality of instantaneous current readings IBATT _ INST 401. Because the current 212 from the energy storage system 15 may fluctuate over various time periods, it may be beneficial to calculate a root mean square (RMS) value for current, as this would correspond to a direct current (DC) that would effectively deliver the same average electrical power as the fluctuating current.” (¶40)… “he current IHCM 214 being provided to the motor 206 can be limited or regulated.” (¶35)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Castaneda with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.


Claim 30:
	Regarding claim 30, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
However, Castaneda discloses, “wherein the motor moves the moveable architectural element via a drive wheel and the length of actuation comprises a distance over which the drive wheel travels.” [See the motor moves the movable element via drive wheels, where the drive wheel travels over a distance when the motor is actuated: “The vehicle 10 further comprises a pair of fork-side support wheels 16” “a driven and steered wheel 20” “and a caster wheel (not shown)” “The wheels 16, 20 allow the vehicle 10 to move across a floor surface.” (¶17)… “supplies power to a traction motor 208 connected to the driven and steered wheel 20 (See FIG. 1)” “traction motor 208 and the driven and steered wheel 20 define a drive mechanism for effecting movement of the vehicle 10 across the floor surface.” (¶26)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Castaneda with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.



Claim 31:
	Regarding claim 31, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claims 18 and 30.
However, Castaneda discloses, “wherein the length of actuation comprises a room surface selected from the group consisting of a floor surface, a wall surface, and a ceiling surface.” [Examiner notes that claim requires only one of a floor surface, a wall surface, and a ceiling surface. See the movement element moved over a distance (e.g.; point a to b) over a floor surface: “The vehicle 10 further comprises a pair of fork-side support wheels 16” “a driven and steered wheel 20” “and a caster wheel (not shown)” “The wheels 16, 20 allow the vehicle 10 to move across a floor surface.” (¶17)… “supplies power to a traction motor 208 connected to the driven and steered wheel 20 (See FIG. 1)” “traction motor 208 and the driven and steered wheel 20 define a drive mechanism for effecting movement of the vehicle 10 across the floor surface.” (¶26)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Castaneda with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 18.



Claim 34:
	Regarding claim 34, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claim 18.
Kaplan further discloses, “instructing the motor to perform an additional movement of the moveable architectural element along at least a portion of the length of actuation;” [See figure 7 step 710; the motors are instructed to perform more movements (e.g.; decision “yes”) along length of actuation (e.g.; when actuated moves along a length): “The velocity controller 36 then determines at step 710 if more cycles remain. If the arm 16 has more cycles remaining, then the process repeats by looping back to step 700.” (¶55)].
“updating the profile of the operation parameter based on operation parameters measured during the additional movement.” [See figure 7 step 700; the updated motor torque is monitored: “he process begins at step 700, in which the velocity controller 36 both monitors the torque compensation module 30 to receive torque information, and the feedback module 26 to receive following error information.” (¶51)].





Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, Haab, Okada, and Castaneda, and further in view of TAKASE (US20150105940A1) [hereinafter TAKASE].
Claim 32:
	Regarding claim 32, Kaplan, Haab, Okada, and Castaneda disclose all the elements of claims 18 and 30-31, but they do not explicitly disclose, “the operation parameter varies along the length of actuation at least in part because of imperfections on the room surface.”
	However, TAKASE discloses, “the operation parameter varies along the length of actuation at least in part because of imperfections on the room surface.” [See the operation parameter is varied along a length of travel because of floor imperfection (e.g.; surface shape of the floor such as inclination and roughness): “the mobile robot 1” “abuts against a step surface 502 having a height h larger than a radius R of the wheel while running on a floor surface 501, the mobile robot controls slip ratios of all the driving wheels while changing the gravity center position. Accordingly, the front and rear wheels 22 and 24 surely grip the floor surface 501 and the step surface 502 to climb up a step.” (¶32)….“moving unit 20 includes” “front wheels 22 have motors m in a one-to-one correspondence relationship. Each of the motors m drives the corresponding front wheel 22.” (¶26)… “the moving unit 20 also includes” “rear wheels 24 also have motors m in a one-to-one correspondence relationship, and are driven by the motors m.” (¶27)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of varying the operation parameter based on surface imperfection taught by TAKASE with the system taught by Kaplan, Haab, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination in order to easily control the movement of the element over the floor surface using the actuation of the motors of the wheels [TAKASE: “when the torque of the motor m is increased easily to obtain a large driving force, the speed difference between the motor m and the mobile body is easily increased, that is, the slip ratio is easily increased. Therefore, a “sliding condition” which has a small frictional coefficient, as illustrated in FIG. 5, is easily brought about.” (¶65)].

Claim 33:
	Regarding claim 33, Kaplan, Haab, TAKASE, Okada, and Castaneda disclose all the elements of claims 18 and 30-32, but Kaplan does not explicitly disclose, “the imperfections comprise at least one of an incline surface, a decline surface, and variable friction along the room surface.”
	However, TAKASE discloses, “the imperfections comprise at least one of an incline surface, a decline surface, and variable friction along the room surface.” [See the floor surface imperfection include inclination (e.g.; inclined/declined surface) and friction (e.g.; inclined/declined surface): “the mobile robot 1” “abuts against a step surface 502 having a height h larger than a radius R of the wheel while running on a floor surface 501, the mobile robot controls slip ratios of all the driving wheels while changing the gravity center position. Accordingly, the front and rear wheels 22 and 24 surely grip the floor surface 501 and the step surface 502 to climb up a step.” (¶32)….“moving unit 20 includes” “front wheels 22 have motors m in a one-to-one correspondence relationship. Each of the motors m drives the corresponding front wheel 22.” (¶26)… “the moving unit 20 also includes” “rear wheels 24 also have motors m in a one-to-one correspondence relationship, and are driven by the motors m.” (¶27)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of TAKASE with the system taught by Kaplan, Haab, TAKASE, Okada, and Castaneda as discussed above. A person of ordinary skill in the movement control field would have been motivated to make such combination for the same reasons as described above in claim 32.
Allowable Subject Matter
Claim 159 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.







Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103
	none of Kaplan, Castaneda, nor Haab describes, teaches or suggests "updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter" as presently recited in amended Claim 1.

	Kaplan and Castaneda do not describe measuring and storing an operation parameter profile at all and necessarily cannot describe updating such a profile and, therefore, fail to cure the deficiencies of Haab.

	Therefore, Kaplan, Castaneda, and Haab, alone or in combination, do not teach or suggest all of the limitations of amended independent claim 1. Independent system claim 18 correspond(s) to independent method claim 1 and are also patentable over Kaplan, Castaneda, and Haab for at least the same reasons. Claims 2-3, 18-31, and 34 depend, directly or indirectly, from either independent claim 1 or independent claim 18 and are also patentable for at least the same reasons.
	
(Pages: 8-10)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	See the 35 U.S.C. 112b rejections of claims 1 and 18, where claims are interpreted with broadest reasonable interpretation.
	In response to applicant’s amendments to the claims 1 and 18, a new grounds of rejections in view of Okada et al. (US20150090507A1) has been introduced.
	As described in the current office action, Okada teaches the limitation, “updating the profile of the operation parameter by replacing at least one of the number of values of the operation parameter in the profile of the operation parameter with the corresponding value of the measured operation parameter.”
	Combination of Kaplan, Haab, Okada, and Castaneda teach all the elements of claims 1 and 18 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-3 and 18-34 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Applicant’s arguments, see applicant’s remarks and arguments, filed 07/19/2022, with respect to 35 U.S.C. 103 rejections of claim 159 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claim 159  has been withdrawn.
Applicant responds
(b)	Rejections under 35 U.S.C. § 103, claim 159:
	the architectural element can be a furniture item that is installed into retrofitted apartments having a wide range of floor conditions (e.g., slope angle, friction generated by surface, etc.).
	none of Kaplan, Castaneda, nor Haab describes, teaches or suggests "updating the profile of the operation parameter by replacing at least one of the number of operation parameter values with the measured operation parameter" as presently recited in amended Claim

	Therefore, Kaplan, Castaneda, and Haab, alone or in combination, do not teach or suggest all of the limitations of amended independent claim….159…patentable over Kaplan.
	
	
(Pages: 8-10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	Claim 159 is a system and specifically directed to operating a furniture item to move the furniture item within a room along a surface of the floor.
	In response to applicant’s amendments to the claim 159, the 35 U.S.C. 103 rejections of claim 159  has been withdrawn.
	However claim 159 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as described in the current office action.
Applicant’s arguments are fully considered, and are persuasive; therefore, the 35 U.S.C. 103 rejections of claim 159 has been withdrawn as described in the current office action.









Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20100250073A1 - System And Method For Dynamically Maintaining The Stability Of A Material Handling Vehicle Having A Vertical Lift:
	System and method for maintaining the dynamic stability of a material handling vehicle having a vertical lift. Vehicle's wheel loads and dynamic CG parameters are calculated over a time period during which the vehicle is moving and the vehicles operating parameters are adjusted based on the calculated wheel loads and CG parameters, as well as predicted wheel load and CG parameters (¶15). 
US20120206074A1 - Method and Apparatus for Load Dependent Speed Control of a Motor:
	A motor drive for controlling rotation of a motor in a material handling system. Perform the following steps while rotating the motor: obtain a signal corresponding to a magnitude of torque produced by the motor, determine a maximum operating speed of the motor as a function of the magnitude of torque produced in the motor, and control the motor to rotate at the maximum operating speed. The signal obtained may be a current feedback signal, an estimated current value, or a value derived from either the current feedback signal or the estimated current value (¶8).
US20180201156A1 - Traction speed recovery based on steer wheel dynamic:
	Controlling a traction motor of a materials handling vehicle. Receiving steering command signals from a steering control input sensor of the materials handling vehicle; generating a current output value proportional to a rate of change of the steering command signals; determining a raw target steering angle value; calculating a current target steering angle value based on: the current output value compared to a predetermined threshold, and the raw target steering angle value compared to a previously calculated target steering angle value; calculating a traction speed limit based on the calculated current target steering angle value; calculating a traction setpoint based on the traction speed limit; and controlling the traction motor of the materials handling vehicle based on the traction setpoint (¶5).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116